DLD-338                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1642
                                       ___________

                             ANTHONY STOCKER MINA,
                                       Appellant

                                             v.

                 DA THOMAS HOGAN; DAWSON R. MUTH;
             GOLDBERG MEANIX MUTH & MCCALLIN LAW FIRM;
                        JUDGE THOMAS G. GAVIN
                  ____________________________________

                     On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                 (E.D. Pa. 2-14-mc-00221)
                    District Court Judge: Honorable Edward G. Smith
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 17, 2015
            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                           (Opinion filed: September 29, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Anthony Stocker Mina sought permission to file in forma pauperis a motion under

Federal Rule of Civil Procedure 60(b) to overturn a 2008 state-court conviction for

simple assault. The District Court granted Mina’s motion to proceed in forma pauperis

and then sua sponte denied the Rule 60 motion and dismissed his action.1 The District

Court advised Mina that, to challenge his state-court conviction, he must seek habeas

corpus relief via a properly filed petition pursuant to 28 U.S.C. § 2254. Mina appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s dismissal order. See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). We may summarily affirm if the appeal presents no substantial questions.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       The District Court properly dismissed Mina’s Rule 60(b) motion seeking to

overturn his state-court conviction. As the District Court advised Mina, he cannot

challenge his state-court conviction in federal court under Rule 60(b). Instead, any

attempt to overturn his state-court conviction must be brought, if at all, in a habeas corpus

petition. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (holding that sole federal

remedy for a state prisoner contesting fact or duration of confinement is a writ of habeas

corpus pursuant to 28 U.S.C. § 2254).

       Accordingly, we will summarily affirm the judgment of the District Court.



1
 The District Court did so “without prejudice to him filing a habeas corpus petition.”
The District Court also directed the clerk to provide Mina with a current § 2254 form and
an application to proceed in forma pauperis.
                                             2